Name: 2004/442/EC: Council Decision of 26 April 2004 appointing a new member of the Commission of the European Communities
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 2004-04-29

 Important legal notice|32004D04422004/442/EC: Council Decision of 26 April 2004 appointing a new member of the Commission of the European Communities Official Journal L 127 , 29/04/2004 P. 0110 - 0110Council Decisionof 26 April 2004appointing a new member of the Commission of the European Communities(2004/442/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular the second paragraph of Article 215 thereof,Whereas:On 17 April 2004 Mr Pedro SOLBES resigned from his post as a member of the Commission. He should be replaced for the remainder of his term of office,HAS DECIDED AS FOLLOWS:Article 1Mr JoaquÃ ­n ALMUNIA AMANN is hereby appointed a member of the Commission for the period from 26 April 2004 to 31 October 2004.Article 2This Decision shall take effect on 26 April 2004.Article 3This Decision shall be published in the Official Journal of the European Union.Done at Luxembourg, 26 April 2004.For the CouncilThe PresidentB. Cowen